       Case 1:20-cv-00809-BAM Document 21 Filed 09/10/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
            Facsimile: (415) 744-0134
 7          E-Mail: Marcelo.Illarmo@ssa.gov
     Attorneys for Defendant
 8

 9

10

11                                 UNITED STATES DISTRICT COURT

12                               EASTERN DISTRICT OF CALIFORNIA

13                                          FRESNO DIVISION

14

15                                                   No. 1:20-cv-00809-BAM
16    SHANNON LYNEE CAHILL,
                                                     STIPULATION AND PROPOSED ORDER FOR
17    Plaintiff,                                     A SECOND EXTENSION TO FILE OPPOSITION
18                                                   TO PLAINTIFF’S OPENING BRIEF
      v.
19    ANDREW SAUL,
      Commissioner of Social Security,
20
                         Defendant.
21

22           The parties stipulate through counsel that Defendant, the Commissioner of Social Security

23   (the “Commissioner”), shall have an extension of time to file his opposition to Plaintiff’s opening

24   brief in this case. In support of this request, the Commissioner respectfully states as follows:

25           1.     Primary responsibility for handling this case has been delegated to the Office of

26   the Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).

27           2.     Defendant’s response to Plaintiff’s opening brief is currently due September 7,

28   2021. This is Defendant second request for an extension.
       Case 1:20-cv-00809-BAM Document 21 Filed 09/10/21 Page 2 of 3


 1           3.       The Region IX Office currently handles all district and circuit court litigation

 2   involving the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and

 3   Guam.

 4           4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil

 5   litigation involving the Social Security program in the eight assigned jurisdictions, at least part-

 6   time. In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office

 7   maintain other workload responsibilities, with most of them dedicating 40 percent or more of

 8   their time to these workloads. The Region IX Office provides a full range of legal services as

 9   counsel for the Social Security Administration, in a region that covers four states (including the

10   most populous state in the nation) and three territories. These other workloads include

11   employment litigation; civil rights investigations; bankruptcy matters; and requests for legal

12   advice on wide-ranging topics, including employee conduct and performance, reasonable

13   accommodation, hostile work environment, ethics, Privacy Act and disclosure, torts, property,

14   and contracts.

15           5.       The undersigned attorney has 12 briefs due in district court cases over the next 30

16   days, including three briefs due on September 7, 2021, as well as additional non-briefing work.

17   An ordinary volume of district court merits briefs for the undersigned would be five to seven

18   briefs per month in addition to non-briefing work. As such, the current volume of merits brief

19   deadlines is two times what is normal.

20           6.       Due to the volume of the overall workload within the Region IX Office, neither the
21   undersigned attorney nor another attorney in the Region IX Office anticipate being able to

22   complete briefing by the current due date of September 7, 2021. Therefore, Defendant seeks an

23   extension of 30 days, until October 7, 2021 to respond to Plaintiff’s opening brief.

24           7.       This request is made in good faith and is not intended to delay the proceedings in

25   this matter.

26           WHEREFORE, Defendant requests until October 7, 2021, to file his opposition to
27   Plaintiff’s opening brief.

28
                                                         2
       Case 1:20-cv-00809-BAM Document 21 Filed 09/10/21 Page 3 of 3


 1
                                                  Respectfully submitted,
 2

 3
     DATE: September 7, 2021                     /s/_ Melissa Newel*
 4                                               MELISSA NEWEL
                                                 Attorney for Plaintiff
 5                                               (* approved via email on 9/3/21)
 6                                               PHILLIP A. TALBERT
 7                                               Acting United States Attorney

 8   DATE: September 7, 2021                By   s/ Marcelo Illarmo
                                                 MARCELO ILLARMO
 9                                               Special Assistant United States Attorney
10
                                                 Attorneys for Defendant
11
                                             ORDER
12
            Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY
13
     GRANTS the request. The Defendant shall file the response to Plaintiff’s opening brief no later
14
     than October 7, 2021. All other dates in the Court’s Scheduling Order (Doc. No. 7.) shall be
15
     extended accordingly.
16
     IT IS SO ORDERED.
17

18      Dated:     September 9, 2021                         /s/ Barbara    A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      3
